Citation Nr: 1003438	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sore throat and/or 
tonsil condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  He served in Vietnam from July 20, 1969, to 
June 24, 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), North Little Rock, Arkansas, Regional 
Office (RO), which inter alia denied service connection for a 
sore throat and tonsil condition.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In April 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the current extent and etiology of the Veteran's 
sore throat and/or tonsil condition.  That development was 
completed and the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with pharyngitis following 
complaints of sore throat symptoms.

2.  Although the Veteran's service treatment records (STRs) 
show complaints of sore throat, there is no objective 
evidence relating a sore throat/tonsil disability to his 
active service or any incident therein.  Further, there is no 
evidence that the Veteran's sore throat/tonsil condition 
increased in severity in-service.


CONCLUSION OF LAW

A sore throat and/or tonsil condition was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2005, May 
2005, and June 2009 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In a June 2009 attachment 
to a notice letter, the RO advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  

While the June 2009 notice was issued after the initial 
rating decision in July 2005, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the June 2009 VCAA 
letter was issued, the Veteran's claim was readjudicated in 
the October 2009 Supplemental Statements of the Case (SSOC).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
and statements submitted by or on behalf of the Veteran.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
July 2009 as required by the April 2009 Board Remand, the 
Veteran was provided a VA eye, nose, and throat examination 
to determine the extent, severity, and etiology of his sore 
throat and tonsil conditions.  Significantly, in May 2007 and 
August 2007 VCAA Notice Response forms, as well as a 
September 2007 "Statement in Support of Claim," VA Form 21-
4138, the Veteran indicated he had no additional evidence to 
substantiate his claim.  Therefore, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist the claimant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

The Veteran seeks service connection for a sore throat and/or 
tonsil condition, which he contends is related to his in-
service treatment for sore throat condition.  The agency of 
original jurisdiction (AOJ) denied this claim on the basis 
that although the Veteran's STRs contain complaints and 
treatment for a sore throat, there were no permanent 
residuals or chronic disability subject to service 
connection; and even if there was permanent residuals or a 
chronic disability, the sore throat/tonsil condition is a 
pre-existing disability that was not aggravated by service.  
See July 2005 Rating Decision; October 2006 Statement of the 
Case; October 2009 SSOC.  

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Court held that the requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time the claim is filed, or during the pendency of that 
claim, even if the disability resolves prior to the VA's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

A claimant will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).   
  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

VA bears the burden of proving that the disability at issue 
pre-existed entry into service, and that the disability was 
not aggravated by service, before the presumption of 
soundness on entrance into active duty may be rebutted.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 16 (2003); 38 C.F.R. § 3.304(b).  

Mere history provided by the claimant of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a United States Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

As noted, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a disease or injury 
existed prior to service and was not aggravated therein.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden of proof 
is upon VA to rebut the presumption by producing that clear 
and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination whether there is clear 
and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based upon 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

With regard to whether the Veteran has a current disability 
to stratify the threshold requirement for service connection, 
as noted, the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time the claim is filed, or during the 
pendency of that claim, even if the disability resolves prior 
to the VA's adjudication of the claim.  McClain, supra.  
Thus, although the Veteran's sore throat/tonsil condition has 
resolved (see July 2009 VA Ear, Nose, and Throat Examination 
Report), he was still diagnosed with a pharyngitis disability 
at the time the claim was filed.  See August 2002 Private 
Treatment Note (Dr. S.A. Jr.).  

Review of the Veteran's STRs reveal that he complained of and 
was treated for sore throat in October 1970.  See October 9, 
1970, Chronological Record of Medical Care; October 16, 1970, 
Chronological Record of Medical Care.  In November 1970, the 
Veteran complained of sore throat, but on examination the 
throat and tonsils were not exculpated.  See November 3, 
1970, Chronological Record of Medical Care.  There are no 
further complaints, treatment, and/or diagnoses of a sore 
throat/tonsil condition in-service.  

Post-service, the first indication of any complaints, 
treatment, and/or diagnoses of a sore throat/tonsil condition 
is reflected in an August 2002 Private Treatment Note from 
Dr. S.A. Jr., which includes complaints of sore throat, 
examination revealing red and irritated throat with yellowish 
drainage, and a diagnosis of pharyngitis, dated approximately 
thirty-one years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board also notes that in an April 2005 
Private Treatment Note from Dr. S.A. Jr., the Veteran 
complained of cold symptoms and was diagnosed with sinusitis; 
however, he did not complain of or seek treatment for a sore 
throat and/or tonsil condition.  The evidence of record is 
negative for further complaints, treatment, and or diagnoses 
of a sore throat/tonsil condition post-service.  

There is also no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's sore 
throat/tonsil condition (diagnosed as pharyngitis) and his 
service.  In this regard, the Veteran was afforded a VA ear, 
nose, and throat examination in July 2009.  The Veteran was 
not diagnosed with a current sore throat/tonsil disability.  
Upon physical examination, palpation of the neck revealed no 
increased jugulodigastric nodes associated with chronic 
tonsillitis or frequent recurrent tonsillitis, and the oral 
cavity and pharynx were noted as normal.  After review of the 
Veteran's claims folder and notation of medical history, the 
examiner opined that the "sore throat complaint is 
documented as one episode of acute tonsillitis during [the 
Veteran's] military service when this followed a childhood 
history of frequent tonsillitis," and there are "post-
service some infrequent recurrent episodes without a chronic 
increased in severity beyond the natural progress."  The 
examiner also noted that the Veteran last sought treatment 
over one year ago which "does not seem to be a frequent or 
chronic increase in disability."  See July 2009 VA Ear, 
Nose, and Throat Examination Report.   

As to whether the Veteran's sore throat/tonsil condition was 
a preexisting condition, the Board finds that his sore 
throat/tonsil condition was not a preexisting condition.  In 
this regard, although the Veteran noted a history of 
occasional sore throats pre-service in his January 1969 
Report of Medical History, the January 1969 entrance 
examination did not reveal any sore throat disability.  See 
January 1969 Medical Examination Report.  Mere history 
provided by the claimant of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  Further, the July 2009 VA Ear, Nose, and Throat 
Examination Report does not constitute clear and unmistakable 
evidence to rebut the presumption of soundness.  As such, the 
presumption of soundness at service entry, with respect to 
this condition, attaches.  38 U.S.C.A. § 1111; see also 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); 
Crowe, supra.  Thus, the only evidence of record of treatment 
of sore throats prior to service is the Veteran's own 
statements.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay statements by a Veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Miller v. West, 11 
Vet. App. 345 (1998).  

However, even if there was clear and unmistakable evidence to 
rebut the presumption of soundness, such pre-existing 
disability was not aggravated by service because the evidence 
of record is negative for evidence of an increase in 
disability in service.  In this regard, the July 2009 VA 
examiner opined that the "sore throat complaint is 
documented as one episode of acute tonsillitis during [the 
Veteran's] military service when this followed a childhood 
history of frequent tonsillitis," and there are "post-
service some infrequent recurrent episodes without a chronic 
increased in severity beyond the natural progress."  The 
examiner also noted that the Veteran last sought treatment 
over one year ago which "does not seem to be a frequent or 
chronic increase in disability."  See July 2009 VA Ear, 
Nose, and Throat Examination Report.

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical 
evidence of a current disability and lay evidence of in-
service incurrence or aggravation of a disease or injury, 
there is no medical evidence linking the current disability 
to that in-service disease or injury or any evidence of an 
increase in such disability during service.  See Pond, 12 
Vet. App. at 346; Hickson, 12 Vet. App. at 253. 

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his sore throat/tonsil condition is 
related to his military service.  While the Veteran is 
competent to testify as to his sore throat symptomatology 
during and since service, he is not competent or qualified, 
as a layperson, to render an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  In this regard, the Veteran, as a layperson, lacks 
the competency to opine on the etiological cause of his sore 
throat/tonsil disability, or whether such manifestations in-
service were an aggravation of the Veteran's sore 
throat/tonsil condition.  












	(CONTINUED ON NEXT PAGE)





For the reasons discussed above, the Board concludes that a 
sore throat and/or tonsil condition was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54. 


ORDER

Entitlement to service connection for a sore throat and/or 
tonsil condition is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


